 In the Matter Of WROUGHT IRON RANGE COMPANYandSTOVE MOUNT-ERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL No. 126,AFLCaseNo. 141-C-1197.-DecidedMay 7, 1945Mr. Charles K. Hackler,for the Board.211,P.George B. Logan,of St. Louis, Mo., for the respondent.Mr. H. G. B. King,of Chattanooga, Tenn., andMr. Edwin Kaiser,of St. Louis, Mo., for the Union.DECISIONANDORDEROn April 14,1947, Trial Examiner C.W. Whittemoreissued his In-termediate Report in the above-entitled proceeding,finding that therespondenthad engagedin and was engaging in certain unfair laborpractices1and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The re-spondent has requested oral argument.This request is deniedinasmuch as the record and brief,in our opinion,adequately presentthe issues and the positions of the parties.The Board has reviewedthe rulingsmade by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and the entire record inthe case.The Board has also considered the fact that this case waspending but not yet decided by the Board on August 22, 1947, theeffective date of the Labor Management RelationsAct of 1947, and,finds, in accordance with its decisioninMatterof Marshall and BruceConmpany,2that the enactment of these amendments to the NationalLabor RelationsAct does notimpair the Board's power to adjudicateIThose provisions of Section8 (1) and 8(2) of the National Labor RelationsAct, whichthe Taal Examinerherein foundwere violated,are continued in Section 8 (a) (1) and 8 (a)(2) of the Act as amended by the Labor ManagementRelationsAct of 19472 75 N L R B 90.77 N L R. B, No 85487 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe present case and to issue an appropriate order herein.The Boardaccordingly adopts the findings, conclusions, and recommendations ofthe Trial Examiner, except insofar as they are inconsistent with thefindings, conclusions, and order herein set forth.The Trial Examiner found (I. R. 498) that the respondent, by itscampaign of notices and letters in 1945 and 1946, interfered with,restrained, and coerced its employees in the exercise of their rightsguaranteed by the Act.Upon examination of the letters and noticesin question, however, we find that, while these communications arguein substance that the interests of the employees and the respondentwould be best served by a vote against the Union, there is nothing intheir language which may fairly be construed as coercive in charac-ter, either express or implied.We find, therefore, that the lettersand notices were privileged.3Accordingly we hereby reverse theTrial Examiner's finding hereinabove mentioned 4The Trial Examiner found (I. R. 500) that the respondent has com-mitted an unfair labor practice by its domination and support of anorganization known as the Advisory Committee.The respondentadmits that it has dominated and supported such organization.Therespondent contends, however, that the Advisory Committee is not alabor organization and that its domination thereof does not constitutean unfair labor practice within the meaning of the Act. In supportof its contention, the respondent points to the fact that the AdvisoryCommittee has never made demands upon it 5 or attempted to bargainor deal with the respondent in the sense of seeking concessions fromthe latter, but has merely discussed possible changes in conditionsof employment, and that the respondent in turn has, in all instances,acted unilaterally with respect to such matters without prior agree-ment with the Advisory Committee.The respondent also contendsthat the events leading up to the formation of the Advisory Com-mittee conclusively establish that it intended to function not as a labororganization, but as an advisor to management for the purpose ofdiscovering and eliminating the causes of employee dissatisfactionand thus improving the relations between the respondent and itsemployees.9SeeMatter of Electrical Steel Foundry,74 N L R B 129.4The Trial Examiner does not rely upon and the record does not support any finding thatthe respondent has otherwise engaged in unfair labor practices within the meaning ofSection 8(1) of the Act5Although the Advisory Committee as such has never made any demands upon therespondent,individualmembers of the Advisory Committee have submitted to the re-spondent suggestions for improvements or "complaints"received from employees in theirrespective departments and have, thereafter; reported to such employees with respect to thehappenings at the Committee meetings. WROUGHT IRON RANGE COMPANY489Although the purpose claimed by the respondent for the AdvisoryCommittee is supported by the respondent's announcement to its em-ployees on the occasion of its formation, the fact that the Committeewas formed during the pendency of the Union's objections to theelection of June 28, 1946, and was admittedly organized for the pur-pose of eliminating the causes of employee dissatisfaction, persuadesus that the real purpose of the respondent in organizing the AdvisoryCommittee was to provide a substitute labor organization which mightserve the employees for the purposes of collective bargaining.Although the Advisory Committee has not formally bargained withthe Employer, the Board has held in numerous instances that neithera collective bargaining agreement nor actual bargaining with an em-ployer is necessary to a finding that an organization that has discussedlabor relations problems with the employer is a labor organizationwithin the meaning of the Act.6Moreover, while the Board will notinterfere with the legitimate functions of bona fide committees devotedexclusively to management objectives,' it has held that organizationsestablished ostensibly for such purposes may, nevertheless, be foundto be labor organizations."Section 2 (5) of the Act, as amended, defines a labor organization asany organization of any kind, or any agency or employee representa-tive committee or plan, in which employees participate and whichexists for the purposein whole or in part,of dealing with employersconcerning grievances, labor disputes, rates of pay, hours of employ-luent, or conditions of work."We find that this Advisory Committee,although ostensibly organized to perform a function of management,has served, at least in part, the purposes of a labor organization 9 andis, therefore, a labor organization within the meaning of the Act.loAccordingly, we agree with the Trial Examiner and find that therespondent has dominated and interfered with the formation and ad-ministration of the Advisory Committee and contributed financialassistance and other support to it in violation of the Act.° SeeMatterof Precision Castings Company, Inc,30 N L. R B.212 ;Matter of J W.Greer Company,52 N. L R B 1341 ;Matter of The Nubone Company, Inc.,62 N L. R. B.322,Matter of Wyman Gordon Company,62 N. L R B 561;Matter of Jas. H. Matthews&Co,63 N L. R. B. 272,cf.Matter of Republic Drill & Tool Company,65 N. L R. B.955,wherein the Board found that a dominated organization known as the"GeneralAssembly"was not a labor organization in the absence of discussion between representativesof management and membersof theorganizationT.CfMatterof J W. GreerCompany, supra; Matter of Rogers Hydraulic,Incorporated,51 N L R. B. 417'SeeMatterof IndustrialFabricators,Incorporated,67 N. L. R B. 270.1The AdvisoryCommitteehas considered among other matters usually handled by labororganizations,questions regarding plant equipment and conveniences,medical paymentsto employees injured on the plant premises,job security,the posting of job vacancies, thedischarge and promotion of individual employees, the application of holiday wage rates inspecific instances,and the mass transfer of employees from one department to another.10 SeeMatter of Detroit Edison Company,74 N. L R. B. 267. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYIn view of our finding that the respondent has dominated the Ad-visory Committee, in addition to interfering with its formation andadministration and contributing financial or other support to it, inviolation of Section 8 (2) of the Act, we shall, in accordance withthe policy as announced inMatter of Carpenter Steel Companyandsubsequent cases," order the respondent to withdraw all recognitionfrom the Advisory Committee as the representative of any of its em-ployees for the purpose of dealing with it concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions -of employment, and completely to disestablish the AdvisoryCommittee as such representative.Further findings of interference, restraint, and coercion are basedentirely on the respondent's conduct in dominating and interferingwith the administration of the Advisory Committee.Accordingly,we shall not issue the usual broad cease and desist order used whereother unfair labor practices, not directly related to the unfair laborpractices found, are reasonably to be anticipated.We shall orderthat the respondent cease and desist from engaging in the conductfound unlawful herein and from engaging in like or related conductby otherwise interfering with the representation of its employeesthrough a labor organization of their own choosing.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Wrought IronRange Company, St. Louis, Missouri, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of the Ad-visory Committee, or the formation or administration of any otherlabor organization of its employees, and from contributing support tothe Advisory Committee, or to any other labor organization of its em-ployees, and from otherwise interfering with the representation of itsemployees through a labor organization of their own choosing ;(b)Recognizing the Advisory Committee, or any successor thereto,as the representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or any other conditions 'of employment."SeeMatter of Carpenter Steel Company, 76 NL R B. 670;Matter of lid, esgeDepartment Store, et al , 77 N LR B. 212. WROUGHT IRON RANGE COMPANY4912.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :(a)Withdraw all recognition from the Advisory Committee as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or,other terms or conditions of employment,and completely disestablish said organization as such representative;(b)Post at its St. Louis plant copies of the notice attached hereto as"Appendix A."Copies of said notice, to be furnished by the RegionalDirector for the Fourteenth Region, shall, after being duly signed bythe respondent's representative, be posted by the respondent immedi-ately upon receipt thereof and maintained by it for sixty (60) consecu-tive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(c)Notify the Regional Director for the Fourteenth Region, inwriting, within (10) days from the date of the receipt of this Order,what steps the respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH THE ADVISORY COMMITTEE as the repre-sentative of any of our employees for the purpose of dealing withus concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, and wewill not recognize it or any successor thereto for any of the abovepurposes.WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orother support to it.We will not, in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.All our employees are free to be- 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome or remain members of this union, or any other labor organiza-tion.WROUGFIT^IRON RANGE COMPANY,Employer.By -------------------------------------(Representative)(Title)Dated ---------------------This notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Charles K. Hackler,for the BoardCobbs, Logan,Roos&Armstrong,of St Louis,Mo.,by Mr.George B.Logan,for the respondent.Mr. H. G. B. Ktng,of Chattanooga,Tenn., andMr.Edwin Kaiser,of St Louis,Mo., for the Union.STATEMENTOF THE CASEUpon an amended charge filed on November 21, 1946, by Local 126, StoveMounters International Union, AFL, herein called the Union, the National LaborRelations Board, herein called the Board, by its Regional Director for the Four-teenth Region (St. Louis, Missouri), issued its complaint dated November 22,1946, against Wrought Iron Range Company, St. Louis, Missouri, herein called therespondent.The complaint alleged that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. Copies of the complaint, theamended charge, and a notice of hearing were served upon the respondent andthe Union.With respect to the unfair labor practices the complaint alleged in substance :(1) that in and since September 1945 the respondent had violated Section 8(1) of the Act: (a) by warning and threatening its employees against joiningor assisting the Union, (b) by questioning its employees and soliciting reportsupon Union membership and activities, (c) by preventing its employees fromdiscussing unionism within the plant while permitting discussion of other subjects,(d) by changing plant rules to discourage union membership, and (e) by in-terfering with collective bargaining elections conducted by the Board at theplant in December 1945 and June 1946; (2) that the respondent had violatedSection 8 (1) and (2) of the Act by forming a labor organization among itsemployees known as the Advisory Committee, herein called the Committee, andby dominating and supporting the Committee since its formation in July 1946;and (3) that in March 1946, the respondent violated Section 8 (1) and (3) of theAct by discriminatorily discharging and refusing to reinstate Foreman FrankBucher because of his membership in the Union.In its answer, dated November 30, 1946, the respondent denied generally itscommission of the unfair labor practices alleged in the complaint, and affirma-tively alleged that the Committee was not intended to be and had not functionedas a labor organization.Pursuant to notice, a hearing was held from March 10 to 14, 1947, inclusive,at St. Louis, Missouri, before the undersigned, the Trial Examiner duly designated WROUGHT IRON RANGE COMPANY493by the Chief Trial Examiner. The Board, the respondent, and the Unionappeared by counsel, participated in the hearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.All current members of the Committee werepresent at the hearing, and before the close of the hearing all Committee mem-bers formally waived service of the amended charge, complaint and notice ofhearing, and any right to file an answer, cross-examine witnesses, offer evidence,or otherwise appear and participate in person or by counsel at the hearing.Atthe end of the hearing the Trial Examiner granted a motion, made by counsel forthe Board without objection by counsel for the respondent or counsel for theUnion, to strike from the complaint all allegations relating to the discharge ofFrank Bucher.Also at the end of the hearing, counsel for the Board and for the respondentjoined in a motion, which was granted, to conform the pleadings to the proofadduced, as to dates, spelling of names, etcThe hearing was closed after oralargument before the Trial Examiner by counsel for the Board and counsel forthe respondent.All counsel waived the privilege afforded to them to file withthe Trial Examiner, after the close of the hearing, proposed findings of factand conclusions of law, and briefs.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent, Wrought IronRange Company, is a Missouri corporationhaving its place of businessin St. Louis,Missouri,where it is engaged in themanufacture,sale,and distribution of stoves.In the conduct of its business andin the operation of its plant,the respondent causes large quantities of materials,consisting of sheet metal,iron and steel castings,to be purchased and trans-ported in interstate commerce to the plant from and through States of the UnitedStates other than Missouri;and causes large quantities of finished products manu-factured at the plant to be transported in interstate commerce from the plant to,into,and through States ofthe UnitedStates other than the State of Missouri'II.T$E ORGANIZATIONS INVOLVEDLocal 126, Stove Mounters International Union of North America, AFL, is alabor organization admitting to membership employees of the respondent.TheAdvisory Committee is an organization of the respondent's employees.2IIITHE UNFAIR LABOR PRACTICESA. Setting and relevant eventsThe respondent employs about 160 workers at its plant in St. Louis.All corpo-rate stock is owned, and major executive positions are held, by members of theCulver family.Primary responsibility for the carrying out of the respondent'slabor and personnel policies rests upon Vice-President E. R. Culver, Jr.1In its answer,the respondent admits the allegations of the complaint relating to theintei state character of its business2 The function and nature of the Committee are described and determined more fullyhereinafter 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore the summer of 1946 the respondent had not recognized or dealt withany labor organization of its employees, although abortive organizational effortshad been made in 1919 and 1943In June 1945, representatives of the Union's international office began acampaign of membership solicitation among the employees by distributing circu-lars and application cards at the plant gates In July the respondent postedupon its plant bulletin board "A Statement to our Employees" announcing, insubstance, that although the workers were free to join the Union "the Companyprefers to- deal directly with its employees as it has ^ in the past.'-' - In August,,Local 126 was chartered ; its membership was limited to employees of the re-spondent, and regular meetings were thereafter held.In November 1945, the Union filed a petition with the Board,' requestingcertification as the exclusive bargaining agent for all employees in an appropriateunit.On December 7 the respondent and the Union entered into an Agreementfor Consent Election.On December 11 the respondent posted a notice to allemployees, informing them of the pending election and expressing the hope thatthey would not join the Union. On the same day a long letter from E. R.Culver, Jr, was distributed to all employees in the voting unit, pointing out tothem that they were approaching "probably the most important election youhave ever had a part in," and urging that "it bears directly upon your welfareand the welfare of those dependent upon you."On December 17, the clay before the election, another letter from E. R. Culver,Jr, was distributed to employees, to which was attached a sample ballot with across marked in the "No" box. At the election 112 employees voted against,and 27 for, the Union. Two days later'the Union filed objections to conductallegedly affecting the results of the election. , On January 10, 1946; ithe RegionalDirector of the Board's Fourteenth Region granted a request of the Union, madeon January 4, to withdraw its objections.On June 3, 1946, the Union filed another petition for Certification of Represent-atives.'On June 19 the Union and the respondent executed an Agreement forConsent Election, and the agreement was approved by the Regional Director.On the day of the agreement's execution, the respondent posted a notice to itsemployees, announcing its consent to the election and voicing the hope thatemployees would vote "in their own best interest."On June 25, 27, and 28 (thelatter date being that of the election), letters signed by E. R Culver, Jr., weredistributed to all employees, urging them to vote against the Union.The firstparagraph of the letter distributed just before the election reads as follows :This is it!The election is this afternoon. It willdirectlyaffect your ownfuture well being. It is in dead earnest! It is for keeps! [Emphasis inoriginal.]Attached to this letter was a sample ballot with a cross marked in the "No" box.About 2 hours before the election foremen distributed to all employees, togetherwith the letter above described, pay checks covering the 2-week period nextfollowing, which was to be a previously announced vacation. In the press de-partment, also on the day of the election, there appeared and was permittedto remain a metal sign, measuring about 2 by 3 feet, upon which-was chalked"Vote No."3Case No 14-R-1352.4Case No 14-R-1474. WROUGHT IRON RANGE COMPANY495At the election on June 28, 88 votes were cast against, and 58 for, representa-tion by the Union. On July 1 the Union filed its protest, basing its objectionsmainly upon the Culver letters and the "Vote No" sign.On July 15 E R. Culver, Jr, read to the respondent's assembled employees,(luring working hours, a speech' in which he expressed disturbance at the in-creased number of Union adherents and instructed employees in the different(departments to elect, from among themselves, representatives to serve upon an"Advisory Committee."Representatives were thereupon elected, and since that(late regular meetings have been held with management officials.Each repre-sentative is paid $10 for attendance at these meetings.On July 29 the Regional Director issued his report on the Union's objections,sustaining the allegations of interference with the employees' rights to a freeelection.B. Interference, restraint and coe?clon1.Notices and letters to employeesIt is the contention of the Board that the letters and notices cited aboveconstitute interference with the rights of employees guaranteed by Section 7of the Act. It is the position of the respondent that none of the communica-tions constituted interference, but that all were permissible under the "doctrineof free speech."At the very beginning of self-organization among the employees the respondentmade known its antipathy toward unions.The notice of July 23, 1945, reads inpart as follows :The Company prefers to deal directly with its employees as it' has in thepast, rather than through any outside organizationIt feels that this hasbeen mutually satisfactory and that it is not necessary to bring in a "stranger"to both of us to achieve those things which are in the best interest of theemployees.In its notice of December 11, 1945, informing the employees of its agreement toconsent to the first election, the respondent stated, in part :We repeat that you are free to join and free not to join the Union.Frankly, we hope you do not join.We have confidence in our employees and believe that our employees haveconfidence in us.On the same day Culver caused to be delivered to each' employee a letter fromwhich the following excerpts are quoted:On Tuesday afternoon you are going to vote about your job. At least Ihope you are!This is probably the most important election you have ever had a part in.It bears directly on your welfare and the welfare of those dependent uponyou.*'The text of Culver's speech, as well as that of letters above referred to, are discussedmore fully hereinafter. 496DECISIONSOF NATIONALLABOR RELATIONS BOARD 'You may gather that we don't like the idea of a Labor Union ; we don't!Frankly, we don't like the idea of a third person, who is neither employeror employee, coming in between us.We ought to work as we have alwaysworked ; directly with each other . . .On December 17, the day before the first election, all employees received anotherletter from Culver which stated, in part :Whether you have heretofore joined the Union, or signed an application card,or said you would join, is now not the question. The question is, do youtodaychoose the Union to be your sole collective bargaining agency'? Inmy opinion, your best interest does not lie in the hands of the Union. [Em-phasis in original.]As noted heretofore, attached to this letter was a sample ballot with a crossmarked in the "No" box.In announcing to the employees that it had again agreed to an election, therespondent stated in a posted notice on June 19, 1-946:We hope that all of our employees will vote in this election, free of anypressure, and vote in the way that they believe to be in their own besetinterest.In a letter to all employees dated June 25 Culver stated, in part :Six months ago, a similar election was held, which resulted in an overwhelm-ing vote of confidence in the Company.*****There is one thing, though, that has taken place during these months that,while I believe it has in no way lessened confidence in, or regard for, theCompany, may have caused some of our employees to feel that they shouldjoin the UnionThis has been a high pressure selling campaign that hasbeen conducted by the Union for membershipsOf course, we have no way ofknowing what arguments they have presented[Emphasis supplied.]*******Of course, I don't know what the policy of the Union is about their chargesfor dues or initiation fees. It may be that this is a thing that they can putup or down as they see fit I do know, however, that if all of our employeesexercise their own individual liberty and right to vote, it need not cost themanything,noworever'[Emphasis in original.]*******The Company wants to win this election as much as it did the one in De-cember, however, we shall refrain from all high pressure tactics.Culver's letter of June 27 states, in part :You know by this time that the Company does not feel that your best interests,or its best interests will be served by having this outsider, who is neitheremployer nor employee, coming between us*******With the Union as your bargaining agent, you may lose the right to workas you see fit, and you will have to accept any program, policy, or decisionthat the Union makes, whether you like it or not.This is an election which concerns you-your job-and the conditions underwhich you are to go about your daily work every work day. WROUGHT IRON RANGE COMPANY497We hope that the vote this time will be so overwhelmingly against the Unionand will demonstrate so conclusively that our employees know that they donotneed,and do notwanta union, that this Union will quit bothering you andallow you and us to go about our regular business. [Emphasis in original.]Culver's letter, distributed by foremen just before the election held on the after-noon of June 28, together with a 2-weeks' advance pay check for their vacation,was brief but to the point. Its first two paragraphs are quoted :This is it !The election is this afternoon. It willdirectlyaffect your ownfuture well being. It is in dead earnest ! It is for keeps.Unionization is something that is easily done, but not so easily undone. There-fore, let me urge you to think this thing out and consider your vote carefullybefore you cast it.Cone to a decision that isbased entirely upon facts-facts that have been proven byexperience.Don't throw away something thatyouknowis good-for something that is justpromised.Promises are a dimea dozen. [Emphasis in original.]As in December, attached to this letter was a sample ballot with a cross narkedin the "No" column.2Conclusions as to the notices and lettersIt must be assumed that the employees of the respondent were and are emotionalas well as rational beings, and not insensitive or without fear.The warningsthat the December election "bears directly upon your welfare and the welfareof those dependent upon you," and that the June election "concerns you-yourjob-and the conditions under which you are to go about your daily work everyday," received in letters from the vice president by employees of a small plant,may reasonably be held to have aroused the fear of such employees. It would bedifficult, indeed, to determine, in the abstract, how effectively such fears wereallayed by statements in the same letters to the effect that the employees mightvote without discrimination or reprisals.Appeals to the fears of employees,however, are plainly coercive.Furthermore, the respondent's campaign to defeat organization of its employeeswas not restrained to a single and isolated expression of opinion.The manyletters and notices, posted and distributed by foremen just before the elections,were insistent and repetitive warnings that work and working conditions might beadversely affected if employees joined or voted for the Union.Their posting anddistribution constituted a course of conduct openly designed to discourage inem-bership in the Union, and to interfere with the rights expressly accorded toemployees by the Act "to self-organization, to form, join, or assist labororganizations."Finally, it is plain that in this case the employer far exceeded the bounds ofpermissive free speech by misrepresenting his status to be that of a "bargainingagent" for the employees.Repeatedly in his letters Culver asserted the positionthat the employees should be satisfied to have the company continue to be their"bargaining agent " ITe openly urged the status of the company to be that of aparticipant in both elections.Such misrepresentation has been held by thecourts to be violative of the Act. InReliance Manufacturing Company, at al. v.N. L. R. B.,143 F. (2d) 761 (C. C. A. 7) the Court said:While management may have the right under some circumstances to expressits opinions as to a Union or its preference between Unions, such right cer- 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDtainly does not extend to the point where it becomes a participant in acontest to which it is not a party.InN. L. R.B v J I. CaseCo, 134 F (2d) 70(C. C A 7),the same Court said:...to bring to bear,as an influential factor upon its employ ees, the useof the erroneous conclusion,was an, invasion of that neutrality required ofemployers in dealing with their employees prescribed by the Act . . .In summary,the Trial Examiner is convinced,and finds, that by its campaignof notices and letters in 1945 and1946,above described,the respondent interferedwith,restrained,and coerced its employees in the rights guaranteedby the Act 'C.Formation and function of Advisory Committee'1.History of the CommitteeDuring working hours on July 15, 1946, E. R Culver, Jr., called all employeestogether in the factory.He stated that the meetingwas beingconvened forcompany purposes, and that the`workers.would receive their full pay for attending.After announcing certain promotions and titular changes among managementofficials, he said, in part :I have been thinking about as hard and clearly as I know how, trying tofigure out the "why" of something. Naturally we were pleased that for thesecond successive time the majority of our employees, voting by secret ballot,decided that they did not want, or did not need, a labor Union in this plant,but it has disturbed me that an increasing number felt that there was sucha need. . . . When the number of our employees who felt that they neededaUnion had doubled in six months, the chances are there is a reason, ormaybe several of them. I have, therefore, been thinking and have an ideathat I believe will work to the best interests of all of us.Iwant to hire an Advisory Committee from among our own group, insteadof some outside expert. I want them to sit with us, the Culver family, toadvise us on problems affecting the well-being of the shop. I should like thisCommittee to meet with us about once a week in the.beginning, probably inthe evening after having supper together somewhere. I want to pay thiscommittee $10.00 per member per meeting, Many companies pay such afee for Directors' meetings, for advice only, and it is such advice we want.Following expansion of his idea, and a declaration that he would not "promiseto continue the Advisory Committee for any specified length of time," Culveradded:This Advisory Committee is not a labor organization, Union or bargainingagency, employees representation plan, grievance committee or a substitute'The record is without convincing and substantial evidence that the respondent, asalleged an the complaint,prevented its employees from discussing unionism in the plantwhile permitting discussions of other subjects,changed plant rules to discourage unionmembership, granted wage increases and vacations to discourage union membership, orquestioned its employees upon union membership°The name of this group appears as "The Employees Advisory Committee" in the com-plaint as issued,and as "Factory Advisory Committee"in certain memoranda,edited bycounsel for the respondent,describing occuriences at each of its meetingsAt the timeCulver announced its formation to the assembled employees,as noted above,lie called it"Advisory Committee,"and these is no evidence that its name was formally changedthereafter. WROUGHT IRON RANGE COMPANY499for any of these.The Advisory Committee is not set up to negotiate wages,hours, or any other conditions of employmentWe will discuss anything thatmerits discussion but will not enter into any contracts or agreements, writtenor otherwise . . .Culver then instructed the employees to segregate themselves into departmentalgroups.With one management official acting as "temporary chairman" of eachgroup, the employees nominated and then elected representatives to serve on theCommittee.Thereafter, and continuing up to and including the time of the hearing, sixmembers of the Committee, thus elected, have met with management officialsregularly.No written contract exists.Committee members have been paid $10for each meeting attended.All expenses of dinner meetings are met by the re-spondentCommittee members serve for a term of 6 months; at the end of theterm, a new departmental representative is elected.It is unnecessary to review, here, in detail, all of the matters and problemsintroduced, discussed, and decided upon at the meetings of the Advisory Commit-tee with management officials. Included among the items introduced and dis-cussed at the meetings, however, are the following : delayed pay checks ; pay rates,wages and overtime pay ; hours of the workweek ; holidays and vacations withpay; provisions for selling or furnishing materials such as fans, soap, towelsand gloves to employees, safety appliances and hazards ; locker room, wash roomand plumbing facilities ; job seniority and priorities ; promotion plans, employ-nment of relatives ; temporary or emergency jobs; replacements for vacant jobs ;hospital and accident benefits ; plant lighting equipment, training periods, shopcafeteria, and provisions for "clean-up" timeIn general, discussion of the above-cited subjects has been raised by the em-ployee representatives.On some matters, according to memoranda prepared bythe respondent, discussion of proposals extended over a period of several meet-ings, before management arrived at its decisions and announced new or changedpolicies, as in the case with a new job-priority system.2.Conclusions as to the CommitteeOpposing the position urged by counsel for the Board, counsel for the respondentinsists that the Advisory Committee was not formed and has not functioned asa labor organization, within the meaning of the Act.Section 2 (5) of the Act reads:The term "lahoi organization" means any organization of any kind, or anyagency or employee representation committee or plan, in which employeesparticipate and which exists for the purpose, in whole or in part, of dealingwith employers concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work.Despite Culver's statement to the assembled employees on July 15 that the Ad-visory Committee was not to be a "labor organization, Union or bargainingagency," preceding circumstances refute his declaration of intent. In the re-spondent's "Statement to Our Employees" of July 23, 1945, employees wereinformed that :The Company prefers to deal directly with its employees as it has in the past,rather than through any outside organization.In his letter to all employees of June 25, 1946, a few days before the second elec-tion, Culver closed with the words : 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe hope to win the election-and win it fairly-upon the recordof past per-formance inour dealingswith you.We believe that this has been goodenough toconvincemost men andwomen thatinthisshop,a Union is notneeded. [Emphasis in original.]In his letter to all employees of June 27, 1946, Culver stated:The Company is small enough for both its supervisory group and top officialstomaintain close contact with the men and women in the shop and to beinformed from day to day, and hour to hour, of the conditions in the factory.We feel that because of this, we are in a position to treat speedily and fairlyany grievances which may arise.In his speech to the employees shortly after the second election, as noted above,Culver admitted that he was "disturbed" at the doubling of the number of em-ployees who had voted for a labor union, and who thus "felt that there was such aneed " It is apparent that he recognized (contrary to his previously emphasizeddeclarations that both the company and the employees did not wantor need aunion in the shop, and that the company could continue dealing with individualemployees on grievances and working conditions) that the employees wantedsome schemeof employee representation.By whatever name it was called, anddespite his denial of certain definitive terms, it is plain and the TrialExaminerfinds that it was Culver's intent, on July 15, to establish an employees' representa-tion committee which would deal with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, and conditions of work.The Advisory Committee has functioned, and is functioning, in full accordancewith Culver's actual, if not stated, intent. It has functioned in lieu of the Union.It has proposed, and discussed with management, a large number of changes inpolicies concerningwages, ratesof pay, hours of employment and conditions ofwork.A large proportion of such proposals have been effectuated.The Coin-mittee is a labor organization within the meaning of the Act.There is no merit in the contention of the respondent that the absence of acontract, among otherthings, isconvincing evidence that the Advisory Committeeis not a labor oiganization.The fact is but one among many establishing therespondent's domination of the Committee.In summary, the Trial Examiner concludes and finds that the respondent hasdominated and interfered with the formation of, and contributed support to, theAdvisory Committee and is dominating, interfering with, and supporting theadministration thereof ; and that the respondent has been and is, thereby, inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act'Iv. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.& SeeN LR B v JasH Matthews dCo , 156 F(2d) 706;also N. LR. B. v. AmericanFurnace Company,15S F.(2d) 376. WROUGHT IRON RANGE COMPANYV. THE REMEDY501Having found that the respondent has engaged in unfair labor practices violat-ing Section S (1) and (2) of the Act, the Trial Examiner will recommend that itcease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.It has been found that the respondent has engaged in a continuing course ofconduct designed to discourage membership in and activity on behalf of the Union,and to defeat the employees' freedom of self-organization.This conduct includesnot only the posting and distribution of anti-Union notices and letters, but thedomination and interference with the formation and administration of the Com-mittee, and financial support thereof.The effect and consequences of this conductof the respondent, as well as the continued recognition of the Committee as thebargaining representative of its employees, constitute a continuing obstacle to thefree exercise by its employees of the rights guaranteed by the Act.Because ofthe respondent's illegal conduct with regard to it, the Committee is incapable ofserving the respondent's employees as a genuine collective bargaining agency.Accordingly, the Trial Examiner will recommend that the respondent disestablishand withdraw all recognition from the Committee or any successor thereto, as therepresentative of any of its employees for the purposes of dealing with it con-cerning grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment.'The respondent's conduct reveals an attitudeof opposition to the purposes of the Act to protect the rights of employees generally.The execution of the avowed intent of the respondent to discourage membershipin the Union, expressed in its communications to the employees, and its summaryinstallation of a bargaining committee of its own, and not the employees' choice,are unfair labor practices closely related to unfair labor practices proscribed bythe ActDanger of their commission in the future is to be anticipated from thecourse of the respondent's conduct in the past.10 It will accordingly be recom-mended that the respondent cease and desist from in any manner interfering withthe rights guaranteed by the Act.Upon the basis of the above findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS of LAw1.Local 126, Stove Mounters International Union of North America, AFL, andthe Advisory Committee are each labor organizations Within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering with the formation and administration ofthe Advisory Committee, and by contributing support to it, the respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.' SeeN. L. R. B. v. Newport News Shipbuilding and Drydock Company,308 U S. 241 ;N. L. R B. v. The Falk Corporation,308 U. S. 453;N. L. R. B. v. Pennsylbania GreyhoundLines,303 U. S. 261.10May Department Stores v. N.L. R B ,326 U. S. 376.788886-49-vol 77-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the TrialExaminer recommends that the respondent, Wrought Iron Range Company, itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of the Advisory Com-mittee, or with the formation or administration of any other labor organizationof its employees, and from contributing financial or other support to the AdvisoryCommittee, or to any other labor organization of its employees ;(b) Recognizing the Advisory Committee, or any successor thereto, as therepresentative of any of its employees for the purpose of dealing with the re-spondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment,or any other conditions of employment ;(c) In any other manner interferingwith, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Local 126, Stove Mounters International Union of NorthAmerica, AFL, or any otherlabor organization,to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection as guar-anteed inSection 7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Withhold recognition from and completely disestablish Advisory Com-mittee asthe representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other terms or conditions of employment;(b)Post at its St. Louis plant copies of the notice attached to the Inter-mediate Report marked "Appendix A " Copies of said notice, to be furnished bythe Regional Director for the Fourteenth Region, shall, alter being duly signedby the respondent's representative, be posted by the respondent immediatelyupon receipt thereof and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees alecustomarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material ;(c)File with the Regional Director for the Fourteenth Region, on or beforeten (10) clays from the date of the receipt of the Intermediate Report, a reportin writing setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) clays from the dateof the receipt of the Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Sei ies 4, effective September 11, 1946, any party or coun-sel for the Board may, within fifteen (15) days from the date of service of theorder transferring the case to the Board, pursuant to Section 203 3S of said Rulesand Regulations, file with the Board, Rochanubeau Building, Washington 25. D C ,an original and four copies of a statement in writing setting forth such exceptions WROUGHT IRON RANGE COMPANY503to the Intermediate Report or to any other part of the record orproceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof; and any partyor counsel for the Board may, within the same period,file an original and fourcopies of a brief in support of the Intermediate Report Immediately upon filingof such statement of exceptions and/or briefs, the party or counsel for the Boardfiling the same shall serve a copy thereof upon each of the other parties and shallfile a copy with the Regional Director. Proof of service on the otherparties ofall papers filed with the Board shall be promptly made as required by Section203.65.As further provided in said Section 203.39, should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the BoardC.W. WHITTEMORF—Trial ExaminerDated April 14, 1947.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE HEREBYDISESTABLISHADVISORY COMMITTEEas the representative ofany of our employees for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,or otherconditions of employment, and we will not recognizeitor any successorthereto for any of the above purposes.WE WILL NOTdominateor interfere with the formationor administrationof any labor organization or contribute financial or other support to it.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist LOCAL 126, STOVE MOUNTERS INTERNATIONALUNION OF NORTH AMERICA, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective b:i gaining or other mutualaid or protection.All our employees are free to become or remain membersof this union, or any other labor organizationWROUGHT IRON RANGE COMPANY,Eniployer-Dated--------------------By ------------------------------------(Itepresentative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.